     Case 1:20-cv-00759-DAD-SKO Document 24 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DEVONTE B. HARRIS,                                 Case No. 1:20-cv-00759-DAD-SKO (PC)
12                       Plaintiff,                      ORDER WITHDRAWING FINDINGS AND
                                                         RECOMMENDATIONS AND DIRECTING
13            v.                                         DEFENDANT’S COUNSEL TO CONTACT
                                                         THE COURT TO SCHEDULE AN EARLY
14    R. COLEMAN,                                        SETTLEMENT CONFERENCE
15                       Defendant.                      (Doc. 21)
16

17          On May 10, 2021, the Court issued an order directing the parties, within 40 days, to file a

18   notice indicating whether they agree to participate in an early settlement conference. (Doc. 13.)

19   The parties failed to file the notice within the time provided. Therefore, On July 2, 2021, the

20   Court issued an order to show cause, within 21 days, why sanctions should not be imposed for

21   failure to comply with the Court’s order. (Doc. 17.) Defendant filed her notice on that same date.

22   (Doc. 18.) Plaintiff failed to file his notice or otherwise respond to the order to show cause within

23   21 days. Accordingly, on August 12, 2021, the Court issued findings and recommendations to

24   dismiss this action for failure to prosecute. (Doc. 21.)

25          On August 16, 2021, Plaintiff filed a notice that he “is willing to take part in an early

26   settlement conference.” (Doc. 22.) On August 23, 2021, Plaintiff filed objections to the pending

27   findings and recommendations. (Doc. 23.) Plaintiff states that he submitted a notice that he

28   would participate in a settlement conference on July 11, 2021, and that if the Court did not
     Case 1:20-cv-00759-DAD-SKO Document 24 Filed 08/25/21 Page 2 of 2


 1   receive the notice, “it [was] through no fault of [his] own.” (Id. at 2.) Aside from this self-serving

 2   statement, Plaintiff does not explain why the Court did not receive his notice until after it issued

 3   its findings and recommendations to dismiss this case. Plaintiff also does not explain why he

 4   failed to file the notice within the time provided by the Court’s May 10, 2021 order.

 5            Notwithstanding the foregoing, in abundance of caution, the Court WITHDRAWS its

 6   findings and recommendations to dismiss this action (Doc. 21). Pursuant to its May 10, 2021

 7   order, (Doc. 13), and the parties’ notices (Docs. 18, 22), the Court will set this matter for an early

 8   settlement conference. Within 7 days, Defendant’s counsel SHALL contact the undersigned’s

 9   Courtroom Deputy Clerk to schedule the conference, as instructed by the May 10, 2021 order

10   (Doc. 13 at 2).

11
     IT IS SO ORDERED.
12

13   Dated:     August 25, 2021                                  /s/ Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
